Citation Nr: 0615349	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for chronic right ankle sprain with degenerative 
arthritis prior to August 10, 2001.

2.  Entitlement to a disability rating greater than 30 
percent for chronic right ankle sprain with degenerative 
arthritis prior to August 1, 2005.  

3.  Entitlement to a disability rating greater than 20 
percent for chronic right ankle sprain with degenerative 
arthritis from August 1, 2005, to include the propriety of a 
rating reduction from 30 percent to 20 percent disabling.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include as secondary to a right ankle 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include as secondary to a right ankle 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2005, the veteran appeared before the undersigned at a Travel 
Board hearing.  The transcript of that hearing is of record.

In a November 2005 communication, the veteran claimed 
entitlement to service connection for a neuropsychiatric 
disorder as secondary to her service connected disorders.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, referred to the RO for appropriate 
action.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  
Specifically, with regard to the left and right knee issues, 
these claims were most recently denied by the RO in May 2002 
and, although the veteran submitted a notice of disagreement 
and was provided with a statement of the case, she did not 
file a timely substantive appeal and this decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  Thereafter, 
by a June 2005 rating decision, the RO denied these claims on 
the merits.  Under the circumstances, regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  Accordingly, these claims have been 
recharacterized and a new and material analysis is required.

The issues of whether new and material evidence has been 
submitted to reopen the claims for service connection for a 
left knee disorder and a right knee disorder, to include as 
secondary to a right ankle disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to August 10, 2001, the veteran's right ankle 
disorder was manifested by no more than marked limitation of 
motion; there was no evidence of ankylosis.

2.  The RO did not comply with the procedural requirements 
for reducing the disability rating for the veteran's right 
ankle disorder from 30 percent to 20 percent disabling 
because the veteran was not provided with adequate notice of 
the proposed reduction and of her rights under the process; 
thus, the reduction in rating is void ab initio.

3.  From August 10, 2001, the veteran's right ankle disorder 
was manifested by marked limitation of motion which had 
deteriorated since the October 1998 VA examination, but not 
by evidence of ankle deformity or ankylosis in plantar 
flexion at more than 40 degrees or in dorsiflexion at more 
than 10 degrees.



CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for a right ankle 
disorder prior to August 10, 2001, is not warranted.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes 5299, 5270, 5271 (2005).

2.  The RO did not satisfy the procedural requirements 
governing the reduction in ratings prior to effectuating its 
rating decision of May 2005, implementing the proposed 
reduction from 30 percent to 20 percent for the right ankle 
disorder beginning August 1, 2005, and the rating is hereby 
restored.  38 C.F.R. § 3.105(e), (i)(1) (2005).

3.  A rating in excess of 30 percent for a right ankle 
disorder from August 10, 2001, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic 
Codes 5299, 5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of Reduction

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155.  Prior to reducing a veteran's disability 
rating, VA is required to comply with several general VA 
regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
evaluation of a service-connected disability is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).  In 
the advance written notice, the beneficiary will be informed 
of her right for a pre-determination hearing, and if a timely 
request for such a hearing is received (i.e., within 30 
days), benefit payments shall be continued at the previously 
established level pending a final determination.  38 C.F.R. 
§ 3.105(i)(1).

In this case, by a November 2004 rating decision, the RO 
proposed to reduce the 30 percent schedular rating for the 
veteran's right ankle disorder to 10 percent disabling.  A 
copy of this rating decision was included with the November 
2004 letter which notified the veteran about what the RO 
decided as well as her entitlement amount and the payment 
start date.  

Although this letter included notice that the veteran had 
been granted a temporary 100 percent disability evaluation 
for convalescence as a result of her right ankle surgery and 
that her combined rating remained 30 percent; this letter did 
not include notice of the contemplated rating reduction and 
reasons for the reduction, the veteran was not given 60 days 
for the presentation of additional evidence, and she was not 
informed that her payments would be continued if such a 
request was made.  38 C.F.R. § 3.105(e).  

Although the veteran noted the proposed reduction and claimed 
that an evaluation in excess of 30 percent disabling was 
warranted for the impairment associated with her service 
connected right ankle; she did not request a hearing and, by 
a May 2005 rating decision, the schedular rating for her 
right ankle was reduced to 20 percent disabling, effective 
from August 1, 2005.  

In the rating decision, it was noted that an additional 
period of due process was not required because the rating 
reduction represented an evaluation which was higher than the 
reduction originally proposed.  The RO finds that notice of 
the reduction was provided in the November 10, 2004 letter 
from the RO to the veteran.  However, no reference was made 
to the reduction in this letter.  The reduction was cited in 
the November 2004 rating action, which was enclosed with the 
letter, however, the Board can not ignore the fact that the 
actual letter to the veteran made no reference to the 
reduction.

It is important to note that the U.S. Court of Appeals for 
Veterans Claims (Court), has routinely vacated Board 
decisions that fail to provide veterans' with clearly 
adequate and complete notice of a rating reduction.  In light 
of such decisions as Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and others, it appears that the VA failed to follow 
regulations setting forth the procedural requirements for a 
reduction in disability rating.  That is, the veteran was not 
provided notice of the contemplated rating reduction, reasons 
for the reduction, given 60 days for the presentation of 
additional evidence, and she was not informed that her 
payments would be continued if such a request was made.  
38 C.F.R. § 3.105(e).  

The Court has consistently held that when VA reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio and will be set 
aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and 
cases cited therein.  Therefore, since the procedural 
requirements for the reduction were not complied with, the 
reduction in the 30 percent disability rating is set aside, 
and the 30 percent rating for the chronic sprained right 
ankle with degenerative arthritis is restored.

Increased Evaluation

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities-which is based, as far as 
practical, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for residuals of a right ankle injury in May 1995 
and she did not appeal this evaluation.  Thus, since 
entitlement to compensation already has been established and 
an increase in the disability rating for the right ankle is 
at issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The present appeal arises from a June 1998 rating decision 
which continued the 20 percent rating for the veteran's right 
ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Thereafter, by a January 2002 rating decision, the schedule 
rating for the veteran's right ankle disorder was increased 
to 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5270, effective from August 10, 2001, the date of 
receipt of a communication from the veteran requesting 
additional compensation for her service connected ankle.  See 
38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

Inasmuch as the veteran had perfected an appeal of the June 
1998 rating decision, adjudication of this issue by the Board 
must encompass entitlement to an evaluation in excess of 20 
percent for the veteran's service connected right ankle 
disorder prior to August 10, 2001.  

The Rating Schedule provides ratings for limitation of ankle 
motion which is marked (20 percent) or moderate (10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The normal range of 
dorsiflexion is from 0 to 20 degrees and normal plantar 
flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The Rating Schedule provides, alternatively, that traumatic 
and degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has also held that there is no basis for a rating 
higher than the maximum schedular rating for additional 
limitation of motion due to pain or functional loss under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

The veteran currently has the highest rating possible under 
Diagnostic Code 5271.  Under 38 C.F.R. § 4.71a, pursuant to 
which musculoskeletal disabilities of the ankle are 
evaluated, only Diagnostic Code 5270 provides a basis for the 
assignment of an evaluation greater than 20 percent.  In this 
case, however, there is no evidence of, or of disability 
comparable to, ankylosis of the veteran's right ankle.  

During the course of this appeal the veteran has been 
afforded VA examination of her ankles on six occasions.  
These VA examination reports reflect that right ankle range 
of motion testing in January 1997 revealed 40 degrees of 
plantar flexion and 20 degrees of dorsiflexion; in March 
1998, the veteran had neutral dorsiflexion and 30 degrees of 
plantar flexion; in October 1998, dorsiflexion was to 80 
degrees (minus 10 degrees) and plantar flexion was to 42 
degrees; and in October 2001, she had 16 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  The veteran 
underwent right hind foot arthrodesis in September 2003.  VA 
examination in August 2004 revealed zero to twenty degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  Upon 
VA examination in April 2005, the veteran experienced pain 
with right ankle range of motion in excess of zero degrees of 
dorsiflexion and 10 degrees of plantar flexion.  

A January 2005 statement from the physician who performed the 
September 2003 surgery reflects that the veteran had 5 
degrees of dorsiflexion and 30 degrees of plantar flexion.  

The VA examination reports and outpatient treatment records, 
statements from the veteran's private physician, as well as 
her November 2005 hearing testimony reflect that she has 
always had at least some right ankle motion.  This is 
negative evidence which goes against the veteran's claim.  

Based upon the evidence of record, the veteran's service-
connected chronic right ankle sprain with degenerative 
arthritis is presently manifested by no more than marked 
limitation of motion, including as a result of pain or 
dysfunction.  There is no evidence of ankylosis.  

The Board has considered the veteran's contentions.  However, 
as a layperson, without the appropriate medical training and 
expertise, she is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the nature 
and extent of the current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Notwithstanding the fact that the veteran was in receipt of a 
30 percent schedular rating for her service connected right 
ankle from August 10, 2001 to July 31, 2005, and that August 
1, 2005, the reduction in the 30 percent evaluation has been 
restored; during the period of this appeal, the evidence 
shows that some-albeit, reduced-motion of the ankle has been 
possible; thus, even when functional loss due to pain is 
considered, the current 20 percent rating is the highest 
assignable under section 4.71a.  Accordingly, an evaluation 
greater than 20 percent prior to August 10, 2001, and greater 
than 30 percent thereafter is not warranted and the veteran's 
claim for an increased rating must be denied.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The case does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in October 2001 and 
August 2004, the RO advised the veteran of the evidence 
needed to substantiate her claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing with respect to claims which were 
before VA.  Although these letters were not specific to the 
veteran's right ankle claim, the RO advised the veteran of VA 
assistance in developing claims specifically with respect to 
her right ankle claim by the May 2005 supplemental statement 
of the case.  In addition, the May 2005 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

The Board observes that notice was not provided before the 
June 1998 rating decision.  However, as noted above, the RO 
did furnish notice of the Veterans Claims Assistance Act of 
2000 (VCAA) to the veteran regarding this issue in May 2005.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As 
discussed above, the Board finds that the RO ultimately 
provided all notice required under 38 U.S.C.A. § 5103(a) with 
respect to the issue addressed in the June 1998 rating 
decision, such that defect as to timing was cured.  Moreover, 
as a result of numerous communications from VA to the veteran 
during the eight year period of this appeal as well as during 
her November 2005 hearing before the undersigned, the veteran 
has essentially been asked to provide, pursuant to 38 C.F.R. 
§ 3.159(b)(1), any evidence in her possession that is 
pertinent to the appeal.  Id. at 121.  Thus, the Board finds 
that the RO has provided all required notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor her representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in VCAA 
notification is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private treatment records and she 
has been afforded VA examinations.  The veteran has also been 
afforded a hearing before the undersigned Veterans Law Judge 
in connection with this claim.  In this case, the RO has made 
all reasonable efforts to assist the veteran in the 
development of her claim.  While additional attempts to 
obtain information can always be undertaken, in light of the 
record, the Board finds that such an additional attempt, in 
light of the extensive efforts already performed in this 
case, can not be justified.  Therefore, there being no other 
indication or allegation that additional relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of her claims.


ORDER

Entitlement to a disability rating greater than 20 percent 
for chronic right ankle sprain with degenerative arthritis 
prior to August 10, 2001, is denied.

Restoration of a 30 percent evaluation for chronic right 
ankle sprain with degenerative arthritis, is granted, subject 
to the regulations governing the payment of monetary award.

Entitlement to a disability rating greater than 30 percent 
for chronic right ankle sprain with degenerative arthritis 
from August 10, 2001, is denied.  


REMAND

The Board must remand the issues of whether new and material 
evidence has been submitted to reopen the claims of service 
connection for disorders of the left and right knee, to 
include as secondary to a right ankle disorder.

In June 2005, the RO determined that the claims for service 
connection for a left knee disorder and a right knee disorder 
were denied.  The veteran disagreed with the RO's decision in 
a timely fashion, as evidenced by a November 2005 VA Form 21-
4138, Statement in Support of Claim.  As no statement of the 
case appears to have been issued, the Board must remand the 
case to the RO for appropriate action so that the veteran may 
have the opportunity to complete an appeal as to these 
issues, if she so desires.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26 (2005); see Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (including 
issuance of a statement of the case) with 
regard to the June 2005 rating decision 
that denied service connection for left 
and right knee disorders.  The veteran 
and her representative must be advised of 
the time limit in which she may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


